Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered December 12, 2022 for the patent application 17/183,854.


Status of Claims

Claims 21 – 25 and 27 - 40 are pending in the application.
Claim 21 is currently amended in the application.
Claims 28 – 40 (non-elected claims) are withdrawn from consideration.
Claims 1 – 20 and 26 are cancelled in the application without prejudice or disclaimer.
Claims 21 – 25 and 27 - 40 are examined below.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21 – 25 and 27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 21 – 25 and 27 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 21 as the claim that represents the claimed invention for analysis.  Claim 21 recites the limitations of:

( A ) receiving, at a merchant device connected to an electronic network, payment data encoded on a consumer payment card; 

( B ) receiving or accessing a geofence ID associated with the consumer encoded on the consumer payment card, based on decrypting the payment data at a third party; 

( C ) determining, using a processing device of the third party, whether a geofence ID associated with the merchant operating the merchant device matches the geofence ID associated with the consumer; 

( D ) upon determining that the geofence ID associated with the merchant matches the geofence ID associated with the consumer, performing additional actions including one or more of providing a discount or other incentive to the consumer and associating the consumer with a merchant rewards program; and 
( E ) modifying a processing of an electronic payments transaction between the consumer and the merchant upon determining that the geofence ID associated with the merchant matches the geofence ID associated with the consumer.


These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 21 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract).

The use of the electronic network or any of the bolded limitations in claim 21 are just applying generic computer components to the recited abstract limitations.  

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “modifying” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 21, “Claim 21. A method for processing electronic transactions between a merchant and a consumer based on physical geography, the method comprising: receiving, at a merchant device connected to an electronic network, payment data encoded on a consumer payment card;..“.  

Also, claim 21, limitation ( A ) above in Applicant’s specification para [0036], which discloses “FIG. 4 is a block diagram of an exemplary environment 400 and electronic network 401 for processing electronic transactions according to geography, according to an exemplary embodiment of the present disclosure. As shown in FIG. 4, a plurality of consumers 402 may be disposed in communication with a plurality of merchants 404. Consumers 402 may be able to offer payments to merchants 404 by a plurality of methods, including: through an electronic network 401 (e.g., by online e-commerce over the Internet), by swiping a payment card 300 through a merchant's card reader 502; by engaging a mobile device 410 with a merchant's corresponding mobile device reader 512 (e.g. using Near Field Communications, Bluetooth, or the like); or by using mobile device 410 to communicate over electronic network 410, such as over the Internet or a mobile network. In any event, merchants 404 may be configured to receive payment information from consumers 402.“.  

Also, claim 21, limitation ( C ) above in Applicant’s specification para [0039], which discloses “As shown in FIG. 5, system 500 may include a ng device 504, including a processing device 506 and a storage device 508. Computing device 504 may be disposed in communication with a card reader 502, configured to decrypt a payment card magnetic stripe to obtain payment information, including a geographic area, geocode, and/or geocode ID from a consumer. Computing device 504 may also be disposed in communication with a mobile device reader 512, which may be any other type of magnetic, radio frequency ID, near field communication, Bluetooth, or any other type of device configured to receive payment information, including a geographic area, geocode, geocode ID from a consumer, and/or any other suitable characteristic. Information or data obtained through card reader 502 and/or mobile device reader 512 may be stored in storage device 508 and processed by processing device 506 according to embodiments described herein. Specifically, when implemented by a merchant, processing device 506 may receive payment information from a consumer and transmit that information to an acquirer. When implemented by an acquirer, processing device 506 may receive payment information from an acquirer, and process the received payment information according to embodiments described herein. It will be appreciated that, whether implemented by merchants or acquirers, computing devices 504 may incorporate any combination of modems, antennae, or any other ports used for communicating data over a wired or wireless network.“. 

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 21 – 25 and 27 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 21 – 25 and 27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 21 – 25 and 27 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 22 – 25 and 27 are also rejected under 35 U.S.C. 101.  Dependent claims 22 – 25 and 27 are further define the abstract idea or further define the extra-solution activities that are present in independent claim 21 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 22 – 25 and 27 clearly further define the abstract idea as stated above and claims 22 – 25 and 27 further define extra-solution activities such as presenting data and transmitting/receiving data. Furthermore, dependent claims 22 – 25 and 27  do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 21 – 25 and 27 are not seen to be statutory.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21 – 25 and 27 are rejected under 35 U.S.C. 103(a) as being obvious over Paul Turgeon (Pub. # US 2002/0152180 A1 – herein referred to as Turgeon) in view of Phyllis A. Huster (Pub. # US 2015/0161585 A1 – herein referred to as Huster) and further in view of Karl Denzer et al. (Pub. # US 2011/0057025 A1 – herein referred to as Denzer.


Re: Claim 21, Turgeon discloses a method for processing electronic transactions between a merchant and a consumer based on physical geography, the method comprising: 
receiving, at a merchant device connected to an electronic network, payment data encoded on a consumer payment card (Turgeon, [0027] -  Because the cardholder data is pre-loaded and read CD-ROM, it alleviates the need for the consumer to fill out on-line payment data forms as is necessary for credit card transaction processing today. Typical on-line web forms are difficult to complete, requiring total accuracy from the consumer during the entry of sensitive data that may endure on the access device (i.e. PC) after the purchase has been completed. Additionally, a great deal of trust on the part of the consumer is required considering that all of the data will be transmitted "in the clear" to an unknown merchant on the web. By contrast, the present invention delivers all necessary data in a secure fashion, automatically when consumers place the present e-commerce card in the CD­ ROM drive. Sensitive cardholder information is hidden from the merchant via state of the art encryption schemes and data obfuscation techniques, shielding the consumer and their financial institution from the possibility of fraudulent or unscrupulous web merchants.); 
receiving or accessing a geofence ID associated with the consumer encoded on the consumer payment card, based on decrypting the payment data at a third party (Turgeon, [0303] -  The IIP complies with the transm1ss10n security requirements of each EFT Network that participates in the System. In addition, the IIP manages the exchange of transactions with web merchants or other third party entities (e.g. Merchant Payment Processors) using, for example, one of the following transmission security configurations, such as SSL over a public network or use of a dedicated circuit.); 
determining, using a processing device of the third party, whether a geofence ID associated with the merchant operating the merchant device matches the geofence ID associated with the consumer (Turgeon, [0252] -  Process: The AWC Servlet receives the inbound from the Applet and matches it against queued Pick List requests by comparing the supplied unique Transaction ID to outstanding requests. If a match is found, a confirmation of receipt is returned to the Applet as noted in Step 612 and message formulation continues. If not, the transaction is terminated and an invalid message request response is returned to the Applet, rather than a message received response.).
However, Turgeon does not expressly disclose:  
modifying a processing of an electronic payments transaction between the consumer and the merchant upon determining that the geofence ID associated with the merchant matches the geofence ID associated with the consumer.
In a similar field of endeavor, Huster discloses:
modifying a processing of an electronic payments transaction between the consumer and the merchant upon determining that the geofence ID associated with the merchant matches the geofence ID associated with the consumer (Huster, [0105], [0175] -  In addition to, or alternatively to the above check of the blacklist, authorization may include matching the geo­ graphic location information associated with the transaction and the user access device which originates the transaction request. According to an embodiment, the matching is based upon unique identifiers (e.g. Ditnums) associated with the transaction and the user access device. For example, a geo­ graphic location or area is encoded in the unique identifiers associated with the transaction. In order to authorize the transaction, the transaction server or the security core matches the last known location of the user access device which originated the transaction request with the geographic area information encoded in the transaction request.).
Therefore, in light of the teachings of Huster, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Turgeon, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing and facilitating a transaction in an electronic commerce system that suffer from imprecise location and boundary detection, limited range, and lack of on device enablers for venue-based applications.
However, Huster in the view of  Turgeon does not expressly disclose:  
upon determining that the geofence ID associated with the merchant matches the geofence ID associated with the consumer, performing additional actions including one or more of providing a discount or other incentive to the consumer and associating the consumer with a merchant rewards program.
In a similar field of endeavor, Denzer discloses:
upon determining that the geofence ID associated with the merchant matches the geofence ID associated with the consumer, performing additional actions including one or more of providing a discount or other incentive to the consumer and associating the consumer with a merchant rewards program (Denzer, [0057],[0074] - FIG. 9 details a method to dynamically alter the amount associated with a Payment ID to reflect the application of a promotion. Upon the on-demand retrieval or generation and funding of a Payment ID, the Central Processing System (element D) will apply Promotion Rules (element Q) to the transaction to determine if a promotion applies to the specific transaction. Promotion Rules (element Q) may include specific value (e.g., cash value, discount, a product, a service or some other promoted value the merchant wishes to deliver to the consumer), which is tied to the merchant ID, the time of day, geography, or any other attribute that can be tracked for the purpose of applying a promotion.).

Therefore, in light of the teachings of Denzer, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Huster in the view of  Turgeon, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing the Payment ID is received by the Merchant's POS system, established processes that support payment card redemptions are invoked to complete the consumer's payment.

Re: Claim 22, Turgeon discloses the method of claim 21, 
wherein the geofence ID associated with the consumer is associated with an organization, the organization being one of a neighborhood, a school, a workplace, or a sports team (Turgeon, [0050] -  Referring again to FIG. 1, which is a block diagram of the system including an exemplary transaction providing a secure manner to acquire PINned ATM/POS debit requests from a public communication network. First, a consumer selects the icon on the personal computer representing a debit transaction for purchasing the desired goods or services. In response, as shown as step 101, an AWC Applet is downloaded to the consumer's PC over a secure SSL session. Next, at step 102, the AWC Applet prompts the consumer for his electronic debit card. The consumer places the card into the CD-ROM drive associated with the PC and the AWC Applet reads and displays the Financial Institution message from the card, prompts the consumer to enter his e-PIN, and reads the encrypted data from the card in a unique manner. At step 103, the AWC Applet sends a transaction request message to the AWC Servlet via an SSL link. At step 104, the AWC Servlet receives the incoming request from the Applet and reformats it for delivery to the Merchant Payment Module (MPM). At step 105, the AWC Servlet actually sends the message to the MPM. The AWC Applet terminates and returns control to the Merchant web server.).  

Re: Claim 23, Turgeon discloses the method of claim 21, 
wherein the third party is an acquiring bank associated with a payment card of the consumer (Turgeon, [0303] -  The IIP complies with the transm1ss10n security requirements of each EFT Network that participates in the System. In addition, the IIP manages the exchange of transactions with web merchants or other third party entities (e.g. Merchant Payment Processors) using, for example, one of the following transmission security configurations, such as SSL over a public network or use of a dedicated circuit.).  

Re: Claim 24, Turgeon discloses the method of claim 21, further comprising: 
encrypting the payment data before transmitting the payment data over the electronic network to the third party (Turgeon, [0027] -  Because the cardholder data is pre-loaded and read CD-ROM, it alleviates the need for the consumer to fill out on-line payment data forms as is necessary for credit card transaction processing today. Typical on-line web forms are difficult to complete, requiring total accuracy from the consumer during the entry of sensitive data that may endure on the access device (i.e. PC) after the purchase has been completed. Additionally, a great deal of trust on the part of the consumer is required considering that all of the data will be transmitted "in the clear" to an unknown merchant on the web. By contrast, the present invention delivers all necessary data in a secure fashion, automatically when consumers place the present e-commerce card in the CD­ ROM drive. Sensitive cardholder information is hidden from the merchant via state of the art encryption schemes and data obfuscation techniques, shielding the consumer and their financial institution from the possibility of fraudulent or unscrupulous web merchants.).  

Re: Claim 25, Turgeon in view of Huster discloses the method of claim 21, 
wherein the geofence ID associated with the consumer matches the geofence ID associated with the merchant when an address associated with the consumer is located within a geofence associated with the merchant (Huster, [0105], [0322], [0175] -  In addition to, or alternatively to the above check of the blacklist, authorization may include matching the geographic location information associated with the transaction and the user access device which originates the transaction request. According to an embodiment, the matching is based upon unique identifiers (e.g. Ditnums) associated with the transaction and the user access device. For example, a geographic location or area is encoded in the unique identifiers associated with the transaction. In order to authorize the transaction, the transaction server or the security core matches the last known location of the user access device which originated the transaction request with the geographic area information encoded in the transaction request.). The rationale for support of motivation, obviousness and reason to combine see claim 21 above.  

Re: Claim 27, Turgeon discloses the method of claim 21, further comprising: 
accessing a database including a plurality of account numbers associated with a plurality of consumers, each account number having one or more corresponding geofence IDs associated with a respective consumer (Turgeon, [0102] -  Transaction connector 306 includes a transaction exchange 332. Transaction exchange 332 enables the trans­ action core 202 to communicate with merchants, financial institutions, and other organizations. In some embodiments, transaction exchange 332 may interact with merchant exchange or content exchange in order to communicate with particular merchants or content providers. The communications with merchants, for example, may be for communicating user payments and orders for products and services. Additionally,  transaction exchange  332 provides  for the transaction core 202 and other components of transaction server 102 to interact with the merchant's databases and systems in order to determine the merchant's product offerings, current availability information, and suggestions for purchase and the like.).


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).

Applicant's arguments filed with an Amendment on December 12, 2022 have been fully considered but they are not persuasive.  

Applicant Argument: 
“Accordingly, an element that is not an element of a "foundational or basic" economic practice is necessarily not an element of an abstract idea relating to a "fundamental
economic practice." However, beyond the conclusory statements that the recited
 elements cover performance as "certain methods of organizing human activity" or "a fundamental economic practice" at pages 3-4, the Office Action does not provide an explanation for why the each of the features of the claims would be considered "foundational or basic." To the contrary, as discussed in detail below, certain elements of the claims are neither anticipated by the prior art under 35 USC 102 nor unpatentable over the prior art under 35 USC 103. Therefore, at least some elements of the independent claims are novel over the prior art. It stands to reason that an element of a claims that is "foundational or basic" cannot also be novel over the art. Accordingly, at least the novel elements of the claims are additional elements to any "fundamental
economic practice" that may be recited by the claims.“, (see pages 9 - 10 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The January 2019 guidelines states that a category of abstract ideas is a "Fundamental Economic Practice", which are concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The method for processing electronic transactions between a merchant and a consumer based on physical geography, falls under the category of concepts relating to business relations and commerce.  Abstract ideas are not limited to ideas that may be characterized as economic principles; nor are abstract ideas limited to the examples set forth in Alice, i.e., fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships or formulae.  See Alice, 134 S. Ct. at 2350, 2356.

Applicant Argument: 
“Furthermore, in outlining Step 2B, the January, 2019 Updated Guidance released by the USPTO states that when an element is "unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible." (2019 Guidance at section lll(A)(2)(b).) Here, as discussed in detail below, at least some elements of the claims are novel over the prior art. Accordingly these elements are "unconventional or otherwise more than what is well-understood, routine, conventional activity in the field," and therefore provide an "inventive concept" rendering the claims
eligible.“, (see page 10 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  Regarding to Step2B applicant is essentially arguing there is something significantly more.  However, there is no technological solution being provided, the applicant is not solving a technological issue and there the applicant is not using any specialized device.  All is being done is further refining the abstract ideal. Therefore, the answer is no to both 2A and 2B.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696